ICJ_017_MinquiersEcrehos_FRA_GBR_1952-08-27_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DES MINQUIERS
ET DES ECREHOUS

(ROYAUME-UNI / FRANCE)

ORDONNANCE DU 27 AOUT 1952

1952

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

THE MINQUIERS
AND ECREHOS CASE

(UNITED KINGDOM / FRANCE)
ORDER OF AUGUST 27th, 1952
La présente ordonnance doit étre citée comme suit :

« Affaire des Minquiers et des Ecréhous,
Ordonnance du 27 août 1952: C.I. J. Recueil 1952, p. 173.»

This Order should be cited as follows:

“The Minquiers and Ecrehos case,
Order of August 27th, 1952: I.C.J. Reports 1952, p. 173.”

 

Ne de vente : 99
Sales number

 

 

 
27 AOUT 1952

ORDONNANCE

AFFAIRE DES MINQUIERS ET DES ECREHOUS
(ROYAUME-UNI / FRANCE)

THE MINQUIERS AND ECREHOS CASE
(UNITED KINGDOM / FRANCE)

AUGUST 27th, 1952

 

ORDER
173

INTERNATIONAL COURT OF JUSTICE

YEAR 1952

August 27th, 1952

THE MINQUIERS
AND ECREHOS CASE
(UNITED KINGDOM / FRANCE)

ORDER

The International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Special Agreement concluded on Decem-
ber 2gth, 1950, between the Government of the French Republic
and the Government of the United Kingdom of Great Britain and
Northern Ireland, concerning the Minquiers and Ecrehos case,

Having regard to the Order of June 26th, 1952, fixing the time-
limits for the filing of the Reply and the Rejoinder in this case,

Whereas the Agent for the Government of the United Kingdom
has, by letter dated August 12th, 1952, requested that the time-
limit for the filing of the Reply be extended from October 6th,
1952, to November 6th, 1952,

Whereas by letter of August zoth, 1952, the Agent for the Govern-
ment of the French Republic, to whom the said request had been
communicated, replied that his Government accepted the aforesaid
extension,

4

1952

August 27th
General List:

No. 17
ORDER OF 27 VIII 52 (MINQUIERS AND ECREHOS) 174

THE CouRT

fixes November 6th, 1952, as the time-limit for the filing of the
Reply of the Government of the United Kingdom and March 6th,
1953, as the time-limit for the filing of the Rejoinder of the Govern-
ment of the French Republic.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-seventh day of August,
one thousand nine hundred and fifty-two, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the French Republic and to the
Government of the United Kingdom of Great Britain and Northern
Ireland, respectively.

(Signed) GREEN H. HACKWORTH,
Acting President.

(Signed) E. HAMBRO,
Registrar.
